Howell, J.
The plaintiffs brought suit on a detailed bill for professional services rendered the defendant in different matters; and, on-the trial below, the District Judge, considering that the evidence sustained only one item, rendered judgment for $100, being the amount of said item; from which the defendant appealed, and the plaintiffs have joined in the appeal, praying that the judgment be so amended as to-allow the whole amount claimed by them.
The account sued on is composed of four distinct items of $100, $100; $100, and $300, respectively; and we think the testimony of the President of the bank and two members of the bar fully sustains three of them, to wit: the first, second, and fourth, amounting to $800. There is nothing to establish the third item. The judgment should be amended.
It is therefore ordered, adjudged and decreed, that the judgment of the lower Court be amended, and that plaintiffs recover of the defendant the sum of eight hundred dollars, instead of four hundred, as allowed below, with legal interest from judicial demand, and costs in both courts.